The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2014

                                      No. 04-14-00214-CR

                                       Jose L. MOORE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR6257
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        On March 28, 2014, appellant filed a pro se document in this court. The typewritten
document was entitled “Motion for Appointment of Counsel on Appeal;” however, appellant
altered the title to “Motion for Appeal” by striking through the remainder of the title. Given the
alterations to the document, the court ORDERS that the document filed by appellant shall be
construed as a notice of appeal. The clerk of the court is directed to immediately forward a copy
of the document to the trial court clerk with a copy of this order.


       It is so ORDERED on the 2nd day of April, 2014.

                                                                 PER CURIAM

ATTESTED TO:        ____________________________
                    Keith E. Hottle
                    Clerk of Court